 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT
 9                                 EASTERN DISTRICT OF CALIFORNIA
10

11    TOY TERRELL SMITH,                              Case No. 1:16-cv-01924-LJO-JDP
12                         Plaintiff,                 ORDER DENYING MOTION TO APPOINT
                                                      COUNSEL
13           v.
                                                      ECF No. 57
14    J. TORRES, et al.,
                                                      ORDER DENYING MOTION FOR
15                         Defendants.                RECONSIDERATION

16                                                    ECF No. 66

17                                                    ORDER GRANTING MOTION FOR
                                                      EXTENSION OF TIME TO OPPOSE
18                                                    DEFENDANTS’ MOTION FOR SUMMARY
                                                      JUDGMENT
19                                                    ECF No. 71
20
21          Plaintiff Toy Terrell Smith is a state prisoner proceeding without counsel in this civil

22   rights action brought under 42 U.S.C. § 1983. He has filed three motions that are now before the

23   court. We will discuss each in turn.

24          I.      Motion to Appoint Counsel

25          On December 6, 2019, plaintiff moved for the appointment of counsel. ECF No. 57.

26   Plaintiff does not have a constitutional right to appointed counsel in this action, Rand v. Rowland,

27   113 F.3d 1520, 1525 (9th Cir. 1997), and the court cannot require that an attorney represent

28   plaintiff under 28 U.S.C. § 1915(e)(1), see Mallard v. United States District Court for the

                                                       1
 1   Southern District of Iowa, 490 U.S. 296, 298 (1989). However, in certain exceptional

 2   circumstances the court may request the voluntary assistance of counsel under § 1915(e)(1).

 3   Rand, 113 F.3d at 1525.

 4          Without a reasonable method of securing and compensating counsel, the court will seek

 5   volunteer counsel only in the most serious and exceptional cases. In determining whether

 6   exceptional circumstances exist, “a district court must evaluate both the likelihood of success on

 7   the merits [and] the ability of the plaintiff to articulate his claims pro se in light of the complexity

 8   of the legal issues involved.” Id. (internal quotation marks and citations omitted).

 9          Though plaintiff lacks legal experience and has “bouts of depression, lethargy and the

10   inability to function properly at times,” ECF No. 57 at 2, the court finds that plaintiff is able to

11   articulate his claims and that the issues in this case are not overly complex. Plaintiff’s request is

12   therefore denied without prejudice. Should plaintiff’s claims survive summary judgment,

13   plaintiff may renew his motion.

14          II.     Motion for Reconsideration

15          On September 24, 2018, plaintiff moved for leave to amend his complaint, seeking to add

16   two defendants. ECF No. 42. On December 6, 2018, the court, finding that the proposed

17   amendment failed to state a claim against either proposed defendant, denied his motion. ECF No.

18   56. Nearly two months later, on January 28, 2019, plaintiff filed a “Motion in Opposition to the

19   Court’s Order Denying Plaintiff’s Motion for Leave to File Amended Complaint,” ECF No. 66,

20   which we construe as a motion for reconsideration.
21          Under Local Rule 303(b), rulings by magistrate judges are “final if no reconsideration

22   thereof is sought from the Court within fourteen (14) days” of service of the magistrate judge’s

23   ruling. Here, the order denying plaintiff’s motion to amend was issued on December 6, 2018, and

24   plaintiff’s motion for reconsideration was filed on January 28, 2019, well after the fourteen-day

25   limit for seeking reconsideration had expired. Thus, plaintiff’s request for reconsideration is

26   denied as untimely.
27          III.    Motion for Extension of Time

28          On February 15, 2019, defendants moved for summary judgment. ECF No. 69. Plaintiff

                                                         2
 1   had twenty-one days to oppose defendants’ motion under Local Rule 230(l), but he failed to do

 2   so.

 3          On April 4, 2019, plaintiff filed an untimely motion requesting an extension of time. ECF

 4   No. 71. In it, he explains that he has been unable to respond to defendants’ motion “due to

 5   circumstances beyond his control.” Id. at 1. Specifically, plaintiff alleges that his law library

 6   access has been restricted. Id. at 2-3. Thus, he also requests that the “court direct the Warden

 7   (Custodian) of the California Substance Abuse Treatment Facility to grant and afford plaintiff

 8   reasonable library access.” Id. at 3.

 9          The court will grant plaintiff’s request for an extension of time, but the court cannot issue

10   directives to the Warden of California Substance Abuse Treatment Facility; we lack the personal

11   jurisdiction to do so. Nevertheless, the court is cognizant that plaintiff’s ability to access the law

12   library may impact his ability to litigate this action in a timely and effective manner.

13   Accordingly, the court will request the assistance of the Litigation Coordinator at California

14   Substance Abuse Treatment Facility in ensuring that plaintiff is afforded adequate opportunities

15   to access the law library, to the extent doing so is consistent with institutional order and security.

16   See Whitley v. Albers, 475 U.S. 312, 321-322 (1986) (“Prison administrators . . . should be

17   accorded wide-ranging deference in the adoption and execution of policies and practices that in

18   their judgment are needed to preserve internal order and discipline and to maintain institutional

19   security.” (internal quotation omitted)). The clerk’s office will be directed to serve a copy of this

20   order on the Litigation Coordinator.
21          IV.      Order

22          Accordingly,

23          1. Plaintiff’s motion for the appointment of counsel, ECF No. 57, is denied.

24          2. Plaintiff’s motion for reconsideration, ECF No. 66, is denied.

25          3. Plaintiff’s motion for an extension of time and order directing the warden to grant

26                library access, ECF No. 71, is partially granted:
27                   a. Plaintiff must respond to defendants’ motion for summary judgment, ECF No.

28                       69, within thirty days of this order.

                                                         3
 1                   b. The clerk’s office shall serve a copy of this document on the Litigation

 2                       Coordinator at California Substance Abuse Treatment Facility.

 3                   c. The Litigation Coordinator’s assistance is requested in facilitating plaintiff’s

 4                       meaningful access to the law library.

 5            4. Failure to comply with this order may result in dismissal of this action.

 6
     IT IS SO ORDERED.
 7

 8
     Dated:      April 9, 2019
 9                                                      UNITED STATES MAGISTRATE JUDGE

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                        4
